Citation Nr: 0111171	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  95-35 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1948 to May 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Albuquerque, New Mexico.  

By way of history, in a decision dated in June 1997, the 
Board confirmed the RO's denial of service connection for a 
cervical spine disorder.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), which vacated 
the Board's June 1997 decision and remanded for further 
action.  In a decision dated in February 2000, the Board 
found the veteran's claim to be well grounded, see 
38 U.S.C.A. § 5107(a) (West 1991); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board 
thereafter undertook additional development, to include via a 
remand.  As will be further discussed herein below, the claim 
is now ready for disposition.


FINDING OF FACT

The probative evidence dissociates cervical spine disability, 
first diagnosed decades after service discharge, from an in-
service vehicular accident or other incident of active 
service.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was 
hospitalized in August 1950 for asthma treatment.  Physical 
examination at that time was negative for musculoskeletal 
findings and the veteran made no pertinent complaints.  He 
was again hospitalized for asthma in October 1950, at which 
time he reported having injured his back when a jeep in which 
he was riding was thrown into a ditch.  He complained of 
frequent back pain and numbness in the left leg since the 
accident.  The examination report shows that the veteran had 
no complaints or history of any stiffness, masses, injuries, 
or swelling of the neck and denied having received any 
treatment for the injury at the time it occurred.  Physical 
examination failed to reveal any musculoskeletal 
abnormalities.  

The veteran received treatment for low back pain, with 
radiation into the left leg, in November 1950, at which time 
he claimed to have been thrown out of a jeep during an 
accident.  He made no complaints pertaining to the neck and 
no abnormalities were revealed by physical examination.  He 
also received treatment for low back pain in February, March, 
and July 1951, and January 1952, without report of any 
cervical spine symptoms.  Physical examinations in February 
1951 and March 1952 showed no abnormalities of the spine.  
The February 1951 treatment record indicates that the jeep 
accident had occurred eight months previously.

In May 1952 the veteran claimed entitlement to VA 
compensation benefits for asthma and back injuries; he made 
no reference to a neck or cervical spine injury at that time.  

Private examination reports dated in May and September 1952 
reflect that the veteran complained of low back pain since 
having been thrown from a jeep in 1950; he made no reference 
to a neck or cervical spine injury at the time of either 
evaluation.  

In connection with VA examination in July 1952, the veteran 
reported having been thrown from a jeep in 1950, with 
resulting low back pain.  No orthopedic disability was found 
on examination and the veteran made no complaints specific to 
his cervical spine.

The veteran was hospitalized at a VA medical facility in 
October 1952 for the treatment of low back pain, and reported 
having been thrown from a jeep while in service; he made no 
reference to a neck or cervical spine injury at that time.  

Coincident with VA examinations in February 1958 and March 
1963, the veteran offered complaints of respiratory problems 
and occasional sciatica.  The February 1958 examination 
report shows that the veteran attended chiropractic school 
from 1953 to 1956.  Those reports show no complaints or 
findings relevant to the cervical spine.

At the time of VA examination in April 1966, the veteran 
continued to complain of low back pain with radiation into 
the left leg.  He reportedly complained of left upper back 
pain.  No reference was made to any neck or cervical spine 
complaints  Examination of the musculoskeletal system at that 
time was normal.

In December 1987 the veteran sought VA treatment for his low 
back complaints.  The records of this treatment do no 
document neck or cervical problems.  A November 1991 private 
medical report shows that, as a result of extensive 
diagnostic tests, the veteran's complaints of pain in 
multiple joints were attributed to chronic overuse or 
tendonitis; no reference was made to a neck or cervical spine 
disorder.

The veteran initially claimed entitlement to service 
connection for a cervical spine disorder in April 1993, at 
which time he asserted that he had injured his neck as well 
as his low back in the jeep injury in 1950.  He stated that 
C1 subluxation resulted in concomitant tractionization, 
reticular formation involvement, over-facilitation, and 
spastic contracture of the spinal muscle structures, 
resulting in spinal distortion.  He claimed to have neck and 
back pain, headaches, and asthma due to the spinal 
distortion.  He also submitted several informational 
pamphlets and treatises outlining the chiropractic approach 
to the treatment of spinal disorders, to the effect that 
misalignment and subluxation of the vertebrae, specifically 
the C1 vertebra, caused musculoskeletal and neurological 
"distortions" throughout the body.  The veteran also 
reported having attended chiropractic college, and having 
been a practicing chiropractor since 1956.  He stated that he 
had been certified by the National Upper Cervical 
Chiropractic Association, Inc., for the previous 20 years.

The veteran submitted a report from K.D., D.C., dated in 
January 1992, in which the chiropractor reported treating the 
veteran for "recurring spinal injuries" from 1967 to 1987, 
and that the "original injury occurred in a motor vehicle 
accident in the mid 1950's" while he was in service.  The 
chiropractor submitted several charts documenting spinal 
adjustments provided by the chiropractor.  

In a letter dated in May 1994, the veteran reported that he 
was in chiropractic practice with his son.

An additional report from the same chiropractor, dated in 
February 1996, indicates that the in-service injury caused 
cervical spine trauma, resulting in misalignment of the first 
cervical vertebra and causing spastic contracture of the 
entire spinal column.  The chiropractor stated that the 
veteran had received an injury that caused the first cervical 
vertebrae to misalign or displace to the right of the 
occipital condyles of the skull.  He stated that the 
misalignment of the first cervical vertebra caused a loss of 
function of the inhibitory control in the brain stem, 
resulting in increased tonus, or unilateral spastic 
contracture of the deep extensor musculature, causing a 
multitude of spinal-related symptoms and spinal degeneration.  
In support of his opinion he submitted a pamphlet explaining 
the effects of C1 subluxation on the spine.

The veteran presented for VA examination in  February 1995.  
The examiner was not asked to provide an opinion on the 
etiology of the veteran's cervical spine complaints.  The 
veteran reported his involvement in a jeep accident in 1950 
when he was "jammed into the seat and had instant pain in 
his back and neck."  The examiner noted the veteran had had 
several problems as a police officer after service, with 
increasing back and leg pains, but with "only" chiropractic 
care through the years.  The examiner did not report any 
clinical findings pertaining to the cervical spine, nor did 
he provide a diagnosis of a cervical spine disorder.  

An X-ray study of the cervical spine revealed mild C4-C5 
spondylosis, with no compression fractures, malalignments, or 
neural foraminal narrowing.  The examiner stated that the 
veteran had had back and left leg pain since the jeep 
accident, and that in his opinion the current impairments 
were directly related to the accident that occurred in 1950.

In September 1995, the veteran asserted that he had post-
traumatic degenerative changes in his cervical spine due to 
an acceleration/deceleration (whiplash) injury that occurred 
during the accident.  He submitted medical treatises dealing 
with traumatic and degenerative disorders of the joints, 
cervical spondylosis and disc degeneration due to trauma and 
chronic stress, whiplash injuries, the high incidence of 
cervical osteoarthritis and spondylosis becoming manifest 
years after acceleration/deceleration injuries, and the 
development of degenerative changes in the cervical spine.

In connection with VA treatment in November 1995, the veteran 
reported a 45-year history of low back pain, with some neck 
and intrascapular pain.

In a February 1996 statement, E.C., D.C., remembered 
providing cervical spine treatment to the veteran from 1953 
to 1956, while the veteran was in chiropractic college.  
E.C., D.C. stated that the records of treatment were not 
retained and that the nature and severity of the disorder for 
which treatment was provided could not be determined.

During a February 1996 hearing the veteran testified that the 
in-service injury resulted in traumatic degenerative changes 
in the cervical spine.  He also testified  that the figures 
shown in the chiropractic treatment records represented the 
X-ray measurements based on which his cervical spine was 
adjusted.  He stated that he received chiropractic treatment 
when he was attending chiropractic college from 1953 to 1956, 
but that the records of that treatment were not available.  
He also expressed the opinion that degenerative changes could 
not be caused by normal "wear and tear" on a joint.

During a VA examination in March 1996, the veteran reported 
that as a result of an in-service jeep accident his lower 
back was severely jarred.  He reported increasing low back 
pain after service.  He related that his son, who was also a 
chiropractor, manipulated his lower back and neck.

His complaints during the examination related to the low 
back, with radiation into the left leg, and the examiner 
performed a physical examination of only the low back.  The 
examiner provided the opinion that the veteran's symptoms 
were related to the service-connected injury as described.  
The examiner did not provide an opinion pertaining 
specifically to the cervical spine.  

In statements received in April and December 1996, the 
veteran reported that he had incurred a whiplash, or 
acceleration/deceleration injury, at the time of the in-
service jeep accident, and that he had back and cervical 
spine problems since then.  He indicated that the whiplash 
injury was "not addressed" at the time he received 
treatment for his low back symptoms in service.  He stated 
that the high incidence of osteoarthritis and spondylosis 
becoming manifest years after acceleration/deceleration 
injuries suggested a very strong causal relationship, 
especially when the disease was localized to one or two 
levels.  He also stated that the cervical spine disorder was 
related to the same injury that caused his lumbosacral 
disorder.

In September 1997, the veteran underwent VA examination.  He 
reported incurrence of rollover back injuries in service and 
further indicated he declined surgery one year later when 
recommended for a disc problem.  The examiner noted findings 
and conclusions pertinent to the lumbar spine, without note 
of cervical spine problems.

In March 2000 the RO received a medical statement, also dated 
in March 2000, from a chiropractor sharing the veteran's 
surname.  That chiropractor indicated treatment of the 
veteran since 1987 for spinal degenerative changes, 
specifically Atlas Subluxation Complex Syndrome of the 
cervical spine, stated to stem from injuries sustained in a 
vehicular accident while in the military in the early 1950's.

In March 2000, the veteran presented for a VA examination 
specific to the cervical spine.  The examiner reviewed the 
veteran's records and noted, among other facts, that the 
veteran had had a complete physical in October 1950 at which 
time no mention of a cervical spine problem was made per 
history of examination.  The examiner also noted negative 
examinations in 1951 and 1952.  The examiner cited the 
testimony of L.C., D.C., as to treatment of the veteran for 
cervical spine problems between 1953 to 1956, without records 
to indicate the nature of such treatment.  The VA examiner 
noted the veteran's account of the in-service accident, with 
an acceleration/deceleration motion to the neck and body, 
feeling only low back pain at the time.  The examiner noted 
the veteran's recall of having had a headache and being 
treated several years later for neck pain, which continued 
ever since.  The examiner noted that the veteran asserted 
that he had experienced occasional radicular pain to the 
shoulder and arms from the very beginning.

The March 2000 VA examiner noted that the current attitude of 
the veteran's cervical spine was normal, the veteran appeared 
to be in no specific discomfort, movement in the upper 
extremities was normal and to visual examination there 
appeared to be no abnormality in the position of the cervical 
spine.  There was also no evidence of spasm.  X-rays were 
cited as showing obvious degenerative changes in the cervical 
spine.  The examiner ruled out any subluxation of the 
cervical spine at C1 to C2.  The examiner further opined that 
the veteran did not have cervical spine spondylosis at C4 to 
C5 or C5 to C6.  The examiner noted encroachment of the right 
neural foramina at C4 to C5.  The examiner then commented 
that: 

[I]t is not possible for me to be 
categorical as to whether these are post 
traumatic in nature and whether the 
trauma occurred at the time that this 
patient was involved in the Jeep accident 
in 1950.  The history would seem to 
indicate, as given by the patient and 
also mentioned in his chart, that he had 
cervical spine discomfort after that 
injury.  Therefore, it is quite possible 
that he did sustain a minor trauma to the 
area of his cervical spine in the mid-
cervical spine area in the nature of an 
acceleration/deceleration injury, and 
that this has eventually gradually 
resulted in acceleration of the 
degenerative changes in the region 
causing this patient symptoms which he 
has had throughout.  

The VA examiner went on to discuss X-rays provided by the 
veteran, the examiner found these to be of poor quality and 
"certainly not of a nature to throw much light.  But if any 
good quality x-rays are available dating from way back 20 or 
30 years, they may substantiate his claim of the problem 
being related to the Jeep accident."  The VA examiner opined 
that the mild scoliosis was not related to any cervical spine 
injury but had been present all along.

In a statement received in July 2000, the veteran claimed 
that the March 2000 VA examiner was biased toward 
chiropractors, thereby discounting medical evidence in the 
file.

In September 2000, the Board requested an opinion from the 
Veterans Health Administration (VHA), noting the veteran's 
contention that his degenerative disease of the cervical 
spine was caused by a motor vehicle accident occurring in 
1950, during services.  The Board set out the veteran's two 
theories, one, that the motor vehicle accident caused 
subluxation of the C1 vertebra, in-turn producing 
tractionization, reticular formation involvement, over-
facilitation, and spastic contracture of the spinal muscle 
structures, resulting in spinal distortion and neck, low back 
and respiratory symptoms; and, two, that the in-service 
accident caused an acceleration/deceleration injury that 
resulted in degeneration.

The Board requested the VHA physician to state whether it was 
at least as likely as not that the motor vehicle accident in 
1950 caused degenerative joint and disc disease of the 
cervical spine; and, whether it was at least as likely as not 
that the in-service accident aggravated degenerative joint 
and disc disease of the cervical spine.

VA received an opinion from the Chief of the Neurosurgery 
Service at a VA facility, S.K., M.D., dated in December 2000.  
Dr. K. cited review of the veteran's medical records, to 
include those contemporary to service.  Dr. K. concluded 
that:

[B]ased on the objective medical evidence 
of record, it is clear that there has 
been no documented evidence of cervical 
spine injury at the time of the jeep 
accident in 1950.  This is based on the 
fact that there were no complaints of 
neck pain following the injury in the 
records until 1995; 45 years later.  
Further, the x-ray reports do not reveal 
any fractures or dislocations in the 
cervical spine as evidenced [sic] of a 
previous injury.

Dr. K. further concluded that it was "highly unlikely" that 
the veteran's reported in-service accident was related to the 
cervical spondylitis changes seen in 1995 and also "highly 
unlikely" that such caused in increase in underlying 
cervical spine disability.

Pertinent Criteria

Veterans Claims Assistance Act

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(a)(1)-
(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A(d)).  



Service Connection

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The credibility of the evidence 
is not presumed at this stage.  Hickson v. West, 12 Vet. App. 
247 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(a)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107(b)); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Initial Matter

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), adopted during the pendency of 
this claim, among other things, eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The act, as set out in detail above, sets several different 
aspects of a duty to assist, to include a general duty to 
assist the veteran in obtaining evidence of the claim and a 
duty to provide medical examinations and opinions.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).

In reaching its decision herein, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to this new legislation insofar as VA has already 
met all obligations to him under this new legislation.  The 
Court's decision, the Board's decision, and the RO's letters, 
statement of the case and supplemental statements of the 
case, have served to provided the veteran with notice of the 
applicable laws and regulations, adjudicative actions taken, 
evidence considered, and the type of evidence that would be 
probative of his claim.  The veteran has been afforded VA 
examinations, and, additionally, VA has obtained a VHA 
opinion.  The veteran and his representative have 
specifically been notified of the obtained VHA opinion and 
provided opportunity to present argument or evidence in 
response thereto.  They have not done so, rather, the veteran 
has stated he has no further evidence or argument to present.  

VA has also obtained all available, identified private and VA 
records relevant to the claimed disability; and, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.  The veteran has testified and a chiropractor has 
reported, that the veteran received treatment while in 
college.  However, both the veteran and the chiropractor have 
reported that records of this treatment are unavailable.  
Further, the development requested by the Board in its 
February 2000 remand has been completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds that there is no 
reasonable possibility that additional assistance would aid 
in substantiating the claim, see Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-
98 (2000) (to be codified at 38 U.S.C. § 5103A), and that, 
therefore, remand for adjudication by the RO pursuant to the 
Veterans Claims Assistance Act would only serve to further 
delay resolution of the claim.  

Analysis

The Board does not dispute that the veteran is currently 
diagnosed with degenerative disease of the cervical spine.  
Nor does the Board dispute the in-service occurrence of a 
motor vehicle accident.  Rather, the denial herein is based 
upon a weighing of the evidence of record, the preponderance 
of which is against the conclusion that the in-service 
accident resulted in or aggravated the veteran's existing 
cervical spine disability.  That nexus determination is one 
for which medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993); Caluza v. Brown, 7 Vet. 
App. 498 (1995); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); Rose v. West, 11 Vet. App. 169 (1998); McManaway v. 
West, 13 Vet. App. 60 (1999); and Voerth v. West, 13 Vet. 
App. 117 (1999).

The claims file contains pertinent medical opinions offered 
by several chiropractors, including the veteran himself, a VA 
orthopedic examiner, and, the Chief of the Neurological 
Service at a VA facility.  The Board will therefore discuss 
the probative value of each, beginning with the veteran's own 
statements.

Here, the Board acknowledges that the veteran is himself a 
medical professional, specifically a chiropractor.  Thus, he 
is competent beyond the mere recitation of symptomatology.  
Cf. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
instant case, the Court held that the Board erred in ignoring 
the opinion offered by the veteran as medical professional.  
However, in that case the Court held that the Board was not 
precluded from considering the veteran's personal interest in 
his own case in weighing the offered opinion.  Id. at 346.  
See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony, it does not affect 
competency to testify") (citing Dixie Ohio Express Co. v. 
Lowery, 115 F.2d 56, 57 (5th Cir. 1940)); see also Hatlestad 
v. Derwinski, 1 Vet. App. 164, 170 (1991).  Despite any 
medical qualifications he may possess, the veteran is clearly 
interested in the outcome of his appeal.  

Moreover, the Board finds the veteran's own statements as to 
the symptomatology experienced as a result of the initial 
injury, upon which his medical opinions are based, to lack 
credibility.  A review of service records, although 
documenting complaints of lower back and leg pain following 
an accident, show that the veteran made no complaints 
pertinent to his neck.  Similarly, in connection with 
evaluations in the years shortly after service and up to 
1987, the veteran consistently told examiners only of back 
and leg pain following his in-service accident.  He also did 
not include cervical spine problems in connection with his 
1952 claim for VA benefits based on physical problems to 
include low back problems claimed as related to an in-service 
jeep accident.  A veteran's delay in asserting a claim can 
constitute negative weighing against that belated claim.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992).  

The first documented cervical spine complaints appear in the 
1990s, at which time the veteran filed a claim for VA 
compensation for neck disability.  In contrast to earlier 
records, at the time of VA examination in February 1995, the 
veteran claimed to have had "instant pain in his back and 
neck" coincident with the jeep accident.  Similarly, in 
statements received in April and December 1996, the veteran 
reported cervical spine problems since a whiplash injury in 
service.  And, in connection with examination in March 2000, 
the veteran reported having had headaches in connection with 
his in-service accident, developing cervical spine problems 
thereafter.  As noted, service records and records proximate 
to service discharge are negative for note of such 
complaints.  Even in March 2000, the veteran stated he felt 
only low back pain at the time of the injury, and not neck 
pain.  

There is no documentation that the veteran reported in-
service cervical spine injuries until decades after service.  
Despite numerous examinations and treatment records in the 
decades immediately following service, the record is 
completely silent as to the presence of any symptomatology of 
a cervical spine disability.  The Board concludes the 
veteran's personal statements as to cervical problems 
beginning at the time of the in-service accident lack 
credibility and his professional statements made in 
connection with his claim are biased so as to be of minimal 
probative value.

The Board continues to note that the March 2000 statement, 
from a chiropractor bearing the veteran's surname, appears to 
have been prepared by the veteran's son.  This conclusion is 
based on the veteran's report that he was receiving treatment 
from his son, and that the chiropractor signing the March 
2000 report had the same name as that reported in a birth 
certificate submitted by the veteran in October 1954.  The 
Board notes that the Court has consistently declined to adopt 
a rule that accords greater weight to the opinions of 
treating physicians.  Chisem v. Brown, 8 Vet. App. 374 
(1995).  Furthermore, as a relative, the probative value of 
the opinion offered by the veteran's son, i.e., that 
currently existing cervical spine problems stem from injuries 
incurred in the military, is diminished by virtue of the 
personal interest in the veteran's case.  

Nor does it appear that the veteran's son had the 
opportunity, to review the veteran's in-service or post-
service medical records and his statement provides no basis 
for the opinion.  Where a medical professional has given no 
supporting evidence for his conclusion such is of limited 
probative value.  See Bloom v. West, 12 Vet. App. 185 (1999).  

Similarly, the record indicates treatment by E.C., D.C., from 
1953 to 1956, noted in a statement dated in February 1996.  
However, that chiropractor reports the unavailability of 
records and the inability to identify the nature and severity 
of the disorder for which the veteran was treated in the 
1950s.  Such statement appears to be based solely on that 
chiropractor's memory, see, id., and does not, in any case, 
purport to relate cervical spine problems to an in-service 
accident.  

K.D., D.C. also reported treatment of the veteran, for the 
period 1967 to 1987, for cervical problems caused by an in-
service injury.  That chiropractor offered general pamphlets 
relevant to cervical subluxation, also does not appear to 
have taken the opportunity to review actual service and post-
service medical records pertinent to the veteran's accident 
and resulting symptomatology.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, is based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  See also Bloom, supra.

The materials submitted by Dr. K.D. speak generically to 
cervical spine problems and chiropractic treatment, but do 
not cite any support for a relationship between the 
particular facts of the veteran's cervical condition and 
active service, and thus constitute only an unsubstantiated 
medical opinion rather than a conclusion based on the medical 
evidence of record.  Sacks v. West, 11 Vet. App. 314 (1998); 
cf. Wallin v. West, 11 Vet. App. 509 (1998).

The Board must take note of the multiple examinations during 
which the veteran failed to complain of cervical problems 
despite discussions pertinent to his in-service injury and 
resulting lumbar problems, and that those examination reports 
are negative for notation of cervical disability.  Even the 
February 1995 examiner, who noted diagnostic evidence of 
cervical spine disability and related back and left lower 
extremity problems to service, and the February 1996 
examiner, who related lumbar problems to the in-service 
injury, made no comments relevant to the etiology of existing 
cervical spine disability.

The March 2000 VA examination report reflects that the 
medical examiner reviewed the veteran's claims file, in 
contrast to the above-cited medical reports.  The veteran has 
claimed a bias toward chiropractors and expressed 
dissatisfaction with that examination insofar as the examiner 
ruled out subluxation of the cervical spine and spondylosis, 
finding instead mild scoliosis, stated to be unrelated to 
service, and degenerative changes and encroachment of the 
neural foramina.  The examiner did fully and accurately 
report the veteran's history, and appears to have based the 
reported opinions on that history and the examination 
findings.  In part, because of the veteran's contentions, the 
Board sought a VHA opinion.  That opinion actually went 
further than that of the examiner in ruling out a link 
between a current cervical spine disorder and service.  The 
Board may not substitute its own medical judgment as to the 
nature of existing cervical spine disability.  See Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

With respect to the veteran's complaints of bias, the March 
2000 examiner rendered an opinion based on review of the 
medical evidence and the result of examination, as shown in 
the report.  There is no indication that the March 2000 
examiner discounted the veteran's symptomatology or history 
due to his status as a chiropractor, and, in fact, the March 
2000 examiner rendered an opinion potentially favorable to 
the veteran based on reported history.

The Board acknowledges that the March 2000 VA examiner's 
concluding language set out that based on the veteran's 
history of cervical discomfort after the in-service injury 
"it is quite possible" that the veteran sustained minor 
trauma to his cervical spine in service resulting in 
acceleration of degenerative changes in the cervical spine 
area.  The March 2000 report notes the veteran's history of 
radiating upper extremity pain and headaches from the time of 
the accident in service.  However, a review of the medical 
reports, both in service and for many years thereafter, does 
not show cervical complaints or medical evidence of cervical 
disability.  The March 2000 VA examiner noted the absence of 
cervical spine complaints of problems in service and the 
absence of any supporting records relevant to reported 
cervical spine treatment in the early 1950s, noting evidence 
that it was only many years after service that objective 
evidence of cervical spine disability was shown.  

In this case the Board has already concluded that the 
veteran's statements as to continual cervical spine 
discomfort, beginning at the time of his in-service accident, 
lack credibility.  It appears that the March 2000 examiner 
identified a possibility of service-connected cervical 
disability based on that history, an inaccurate history when 
viewed in conjunction with the medical evidence contemporary 
to service and for many years thereafter.  The Board again 
emphasizes that the weight of a medical opinion is diminished 
where based on an inaccurate factual premise.  The Board is 
not bound to accept medical opinions that are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 
(1993).  Thus, the Board affords little weight to the March 
2000 examiner's opinion, also noting that that examiner 
himself determined he was not able to provide a definitive 
response.

The March 2000 conclusion of "quite possible" is 
conditional, and is premised on an acceptance of the 
veteran's history and the vague recollections of the 
chiropractor who reportedly treated him while in college.  
The Board has found that history, and the chiropractor's 
statement to be of limited credibility.  The December 2000 
VHA opinion was based on a review of the entire record 
including the VA examination.  The December 2000 VHA examiner 
concluded that it was "highly unlikely" that the in-service 
accident resulted in or aggravated cervical spine problems 
first clinically documented decades later.  

In Bostain v. West, 11 Vet. App. 124, 127 (1998) the Court 
held that a doctor's opinion that a service related condition 
"may" have contributed to death, was too speculative to 
constitute material evidence.  See also Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (holding that a medical opinion 
expressed in terms of "may" or "may not" was too 
speculative to establish a plausible claim).

The Board is aware, however, that an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words.  Lee v. 
Brown, 10 Vet. App. 336, 339 (1997).  Based on review of the 
December 2000 opinion, in the context of the entire record, 
the Board is of the opinion that the VHA opinion is the most 
probative evidence of record.  

First, the VHA opinion was offered by a specialist who 
reviewed the veteran's complete service records and claims 
file, as opposed to the opinions offered by several 
chiropractors of record.  Second, the VHA examiner supported 
the offered etiologic opinion by citation to an accurate 
account of the lack of documented cervical complaints until 
years after service and a true recitation of the medical 
evidence contemporary to the in-service accident and medical 
evidence thereafter, as opposed to the March 2000 examiner 
and chiropractors of record who appear to base their 
opinions, at least in part, on an inaccurate history as 
offered by the veteran.

In sum, the December 2000 VHA opinion is the most probative 
evidence in this claim in that it is based on a more complete 
and accurate review of relevant records than the other 
opinions in the claims file.  Insofar as the most probative 
evidence of record dissociates cervical spine disability, 
first diagnosed decades after service discharge, from an in-
service vehicular accident or other incident of active 
service by way of direct causation or aggravation, the 
veteran's claim of entitlement to service connection is 
denied.  38 C.F.R. § 3.303; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)



ORDER

Service connection for a cervical spine disorder is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

